On order of the Court, the application for leave to appeal the August 3, 2017 judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), *271in lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment addressing the denial of the defendant's pretrial request for funds to pay for an independent DNA expert, and we REMAND this case to that court for reconsideration in light of People v. Kennedy (Docket No. 154445). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.